Exhibit 99(1) HESS CORPORATION Investor Contact: Jay Wilson (212) 536-8940 Media Contact: Jon Pepper (212) 536-8550 HESS REPORTS ESTIMATED RESULTS FOR THE THIRD QUARTER OF 2012 Third Quarter Highlights: · Net income was $557 million, compared with $298 million in the third quarter of 2011 · Net income excluding items affecting comparability between periods was $495 million compared with $379 million in the third quarter of 2011 · Oil and gas production increased to 402,000 barrels of oil equivalent per day, up from 344,000 in the third quarter of 2011 · Production from the Bakken oil shale play in North Dakota increased to 62,000 barrels of oil equivalent per day, up from 32,000 in the third quarter of 2011 · Net cash provided by operating activities was $1,862 million, compared with $1,022 million in the third quarter of 2011 NEW YORK, November 2, 2012 Hess Corporation (NYSE: HES) reported net income of $557million for the third quarter of 2012, compared with $298 million for the third quarter of 2011.The after-tax income (loss) by major operating activity was as follows: Three Months Ended Nine Months Ended September 30, (unaudited) September 30, (unaudited) (In millions, except per share amounts) Exploration and Production $ Marketing and Refining 53 ) 72 ) Corporate ) Interest expense ) Net income attributable to Hess Corporation $ Net income per share (diluted) $ Weighted average number of shares (diluted) Note: See the following page for a table of items affecting comparability of earnings between periods. Exploration and Production earnings were $608 million in the third quarter of 2012, compared with $422 million in the third quarter of 2011.The Corporation’s average worldwide crude oil 1 selling price, including the effect of hedging, was $86.69 per barrel, up from $85.81 per barrel in the same quarter a year ago.The average worldwide natural gas selling price was $5.88 per mcf in the third quarter of 2012, up from $5.74 per mcf in the third quarter of 2011.Third quarter oil and gas production was 402,000 barrels of oil equivalent per day, up from 344,000 barrels of oil equivalent per day in the third quarter of 2011, primarily reflecting an increase in production from the Bakken oil shale play and the resumption of operations in Libya.Net production from the Bakken averaged 62,000 barrels of oil equivalent per day in the third quarter of 2012 compared to 32,000 barrels of oil equivalent per day in the same period last year.At the Waha concessions in Libya, net production averaged 23,000 barrels of oil equivalent per day in the third quarter of 2012. Due to civil unrest in the country, there was no production in Libya in the same period last year. Marketing and Refining generated income of $53 million in the third quarter of 2012, compared with a loss of $23 million in the same period in 2011.Marketing earnings were $17 million in the third quarter of 2012, down from $41 million in the third quarter of 2011 as a result of lower margins.Port Reading refining operations generated income of $18 million in the third quarter of 2012, compared with break even in the same quarter last year.Refining operations generated a loss of $38 million in the third quarter a year ago, almost entirely related to our share of HOVENSA's results.The HOVENSA refinery was shut down in the first quarter of 2012.Trading activities generated income of $18 million in the third quarter of 2012 and a loss of $26 million in the same quarter of last year. The following table reflects the total after-tax income (expense) of items affecting comparability of earnings between periods: Three Months Ended Nine Months Ended September 30, (unaudited) September 30, (unaudited) (In millions) Exploration and Production $ 62 $ $ 62 $ Third quarter 2012 results included an after-tax gain of $349 million from the sale of the Corporation’s interests in the Schiehallion Field and associated assets in the United Kingdom North Sea for $524 million.The results also included after-tax impairment charges of $116 million that resulted fromincreases to the Corporation’s estimated abandonment liabilities related to non-producing properties.Additionally, the Corporation recorded a $56 million 2 after-tax charge to write off its assets in Peru following a decision to cease future appraisal and development activities in the country.A one-time charge of $115 million was also recorded to reflect the third quarter change in the United Kingdom’s supplementary income tax rate to 20 percent from 32 percent applicable to deductions for dismantlement expenditures. Net cash provided by operating activities was $1,862 million in the third quarter of 2012, compared with $1,022 million in the same quarter of 2011.Capital and exploratory expenditures were $2,287 million, of which $2,260 million related to Exploration and Production operations.Capital and exploratory expenditures for the third quarter of 2011 were $2,550 million, of which $2,517 million related to Exploration and Production operations. At September 30, 2012, cash and cash equivalents totaled $528 million, compared with $351million at December 31, 2011.Total debt was $7,841 million at September 30, 2012 and $6,057 million at December 31, 2011.The Corporation’s debt to capitalization ratio at September 30, 2012 was 27.5 percent, compared with 24.6 percent at the end of 2011. Hess Corporation will review third quarter financial and operating results and other matters on a webcast at 10 a.m. today.For details about the event, refer to the Investor Relations section of our website at www.hess.com. Hess Corporation, with headquarters in New York, is a leading global independent energy company engaged in the exploration for and production of crude oil and natural gas, as well as in refining and in marketing refined petroleum products, natural gas and electricity. More information on Hess Corporation is available at www.hess.com. Forward-looking Statements Certain statements in this release may constitute "forward-looking statements" within the meaning of Section 21E of the United States Securities Exchange Act of 1934, as amended, and Section 27A of the United States Securities Act of 1933, as amended. Forward-looking statements are subject to known and unknown risks and uncertainties and other factors which may cause actual results to differ materially from those expressed or implied by such statements, including, without limitation, uncertainties inherent in the measurement and interpretation of geological, geophysical and other technical data. 3 HESS CORPORATION AND CONSOLIDATED SUBSIDIARIES SUPPLEMENTAL FINANCIAL DATA (UNAUDITED) (IN MILLIONS) Third Third Second Quarter Quarter Quarter Income Statement Revenues and Non-operating Income Sales (excluding excise taxes) and other operating revenues $ $ $ Income (loss) from equity investment in HOVENSA L.L.C. - ) - Gains on asset sales - Other, net 49 (6
